PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/035,187
Filing Date: 13 Jul 2018
Appellant(s): Weissman et al.



__________________
Pamela S Sherwood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/07/2022

08/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
At pages 3-5  of the Brief, Appellant asserted that WO’425 fails to  disclosed the therapeutic use in humans of a humanized monoclonal antibody that specifically binds to human c-kit and interferes with c-kit signaling required for hematopoietic stem cell maintenance or growth. 
Appellant further asserts that not all antibodies that binds to c-kit on hematopoietic stem cells necessary inhibit signaling mediated by c-kit required for hematopoietic stem cell maintenance or growth.  

As initial matter,  it is noted that it is the Examiner position that the instant pending claim 25  is drawn to a product, i.e. a system comprising monoclonal antibody that specifically binds to human c-kit and hematopoietic stem cell.  The preamble of the pending claim 25, i.e. a system for hematopoietic stem cell engraftment is considered as an intended use. A product is a product irrespective of its intendent use in the absence of evidence of structural and/or functional difference.  Thus,  it is the Examiner’s position that preamble of claim 25 only limits the claim to the extent that the prior art must be capable of performing the purpose or intended use.  

The antibody recited in WO’425 were used for depletion or elimination of exogenous HSC.  It is the Examiner position that it would be immediately obvious to one skill in the art that the antibody that specifically binds to c-kit to selectively eliminate endogenous stem cells interferes with c-kit signaling. WO’425 explicitly teaches the used  of  various monoclonal c-kit antibodies to deplete and or inactivate  hematopoietic stem cells including ACK2 antibodies,  i.e. the same antibodies used in the instant specification for the same purpose, i.e. selective elimination of endogenous HSC ( see pages 21 and 56 in particular).  Thus, it is the  Examiner’s position that at the time the invention was made humanized monoclonal antibody that specifically binds to human c-kit and interferes with c-kit signaling were well know and routinely used for the same purposed as instantly claimed.

Moreover, the The Board of Appeal in the parent case 12/447,634  affirm and support the Examiner’s position that WO’425 teaches the use of humanized monoclonal antibody that specifically binds to human c-kit and interferes with c-kit signaling ( see Appeal 2013-008633).




The Examiner disagrees with Appellants interpretation of the teaching  of Ishikawa et al.
It is the Examiner’s position that  ACK-2 monoclonal antibody recited in Ishikawa et al,  selectively binds to c-kit to selectively eliminate endogenous stem cells and exogenous stem cell and thus interferes with c-kit signaling.

The Board of Appeal in the parent case 12/447,634  affirm  and support the Examiner’s position that ACK-2 monoclonal antibody recited in Ishikawa et al,  specifically binds to human c-kit and interferes with c-kit signaling ( see Appeal 2013-008633).


At page 7 of the Brief, Appellant asserted that the cell population of US Patent Application ‘621 is not an obvious variation of the cell population provided in the present claim.

Contrary to Appellant’s assertion it is noted that US Patent Application’ 621 explicitly stated that the term “ stem cell” refers to any cell that have the ability to divide for indefinite period of time. As such the stem cells include but are not limited to embryonic stem cells but can include hematopoietic stem cells ( see paragraph 0047 in particular). Thus, it is the Examiner’s position that the cell population recited in US Patent Application’621can read on hematopoietic stem cells.

At pages 8 and  of the Brief, Appellant asserted that Vose et al.,  and Negrin et al., devoted to an opposite system for transplantation because the reference teaches the use of a highly myeloablative conditioning regime.

It is noted that the instant claims are drawn to a composition, i.e. a first pharmaceutical formulation, comprising monoclonal antibody and a second pharmaceutical formulation comprising hematopoietic stem cells, not a method for transplantation comprising using various conditioning regime.  Moreover, said secondary references were used to show that at the time the invention was made the unit dose of about 1x106    HSC was well  know and routinely used for hematopoietic stem cell engraftment and to support the Examiner’s position that  it would be conventional and within the skill of the art  to  determine an  effective dose of purified CD34Thy1+ hematopoietic stem cells to be used for hematopoietic stem cell engraftment.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.